Citation Nr: 0617864	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-34 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH 
insurance) and supplemental RH insurance (SRH insurance) 
under 38 U.S.C.A. §§ 1922(a) and (b) (West 2002).


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to April 
1992.  He died in January 2003.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania, which denied the appellant's 
claim for RH and SRH insurance.


FINDINGS OF FACT

1.  The veteran died in January 2003.

2.  The only disabilities for which the veteran was granted 
service connection with an evaluation of at least 10 percent 
were post-traumatic stress disorder (PTSD) and tinnitus.  He 
is also service connected for urticaria, residuals of a right 
tibia stress fracture, and bilateral defective hearing, rated 
noncompensably disabling.  Service connection was granted 
following receipt of claims in 1992.

3.  The veteran did not apply for RH or SRH insurance at any 
time.

4.  The competent evidence reflects that the veteran was not 
mentally incompetent from a service-connected disability or 
otherwise at any time.


CONCLUSION OF LAW

The appellant is not entitled to RH or SRH insurance because 
there was no timely application for RH insurance, the 
exception allowing such an application to be deemed filed and 
granted for mentally incompetent veterans is inapplicable, 
and SRH insurance is only available to those eligible for RH 
insurance.  38 U.S.C.A. §§ 1922, 5103, 5103A, 5107(b), 
7104(c) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.353, 
20.101(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  As indicated 
below, the applicable laws and regulations require a finding 
that the appellant is not entitled to RH insurance even 
accepting all of her factual claims.  Because the facts as 
claimed by the appellant cannot conceivably result in any 
disposition other than a denial of the claim, any VCAA-
related errors are nonprejudicial.  See Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) (failure to comply with VCAA 
constitutes nonprejudicial error "[w]here the facts averred 
by a claimant cannot conceivably result in any disposition of 
the appeal other than affirmance of the Board decision").

In any event, the VCAA-related errors that occurred here are 
also nonprejudicial in light of the RO's April 2004 VCAA 
letter.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) discussed both the timing and content of the VCAA's 
notice requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), 
VA's Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  According to GC, Pelegrini did not require that VCAA 
notification contain any specific "magic words," and 
allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 444 F.3d at 1333 
("The statute and regulation are silent regarding the format 
to be used for the required notification").

Here, the RO did not provide VCAA prior to its initial 
November 2002 adjudication of the appellant's claim, but it 
did provide such notice in its April 2004 VCAA letter.  In 
that letter it explained how the veteran could show 
entitlement to RH and SRH Insurance, the information and 
evidence that VA would obtain on her behalf, and the 
information and evidence that she should provide in support 
of her claim.  The RO also asked on page 2 of the letter, in 
capital, bold, and underlined text, that the appellant 
provide any evidence currently in her possession that 
pertained to her claim.  The appellant indicated that she 
understood all of this information in her August 2004 
Substantive Appeal, in which she made a detailed argument as 
to why she should be entitled to RH and SRH insurance based 
on additional evidence that she was submitting and her 
interpretation of this evidence.  Thus, the RO's April 2004 
VCAA letter rendered non-prejudicial its error in not 
providing VCAA notice to the appellant prior to its initial 
adjudication of her claim, as the appellant was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  Mayfield, 19 Vet. App. at 128.

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Although the appellant was provided with notice of what type 
of information and evidence was needed to substantiate her 
claim for RH insurance, she was not provided information 
regarding the effective date that would be assigned for 
receipt of these insurance benefits if they were granted.  
Despite this inadequate notice, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Because the Board will deny the appellant's claim, 
any question as to the appropriate effective date to be 
assigned for benefits to be paid is rendered moot, as there 
is no effective date to assign.

Moreover, VA obtained all relevant records and there is no 
indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
appellant's claim.

Under 38 U.S.C.A. § 1922(a) (West 2002), an application for 
RH Insurance is considered timely if filed within two years 
from the date of service connection of a disability that is 
at least 10 percent disabling.  The only disorders for which 
the veteran was granted service connection with evaluations 
of 10 percent or more were PTSD and tinnitus, and service 
connection for both of these disorders was initially granted 
in August 1992.  The veteran never applied for RH insurance 
during his lifetime, and VA did not have a duty under the 
statute to notify him individually of these benefits (it is 
not clear if VA did or did not so notify him).  Saunders v. 
Brown, 4 Vet. App. 320 (1993); Hill v. Derwinski, 2 Vet. App. 
451 (1991).  However, under 38 U.S.C.A. § 1922(b) (West 
2002), a person otherwise qualified for RH insurance who did 
not apply for such insurance will be deemed to have applied 
for and been granted such insurance if he is shown by the 
evidence to have been mentally incompetent from a service-
connected disability: (a) during any part of the two-year 
period from the date of service connection, (b) remained 
continuously so mentally incompetent until the date of death, 
and (c) died before appointment of a guardian or within two 
years after the appointment of a guardian.  In her August 
2002 letter, the appellant stated that the veteran's PTSD, 
for which he had been rated 70 percent (and which was the 
basis of his total disability rating based on individual 
unemployability (TDIU)) "rendered him incapable of making 
sound decisions and of using sound judgment."

Thus, the appellant is claiming entitlement to RH insurance 
because of the veteran's mental incompetence from his 
service-connected PTSD.  However, there is no competent 
evidence that indicates the veteran was mentally incompetent, 
as that term is defined by the applicable regulations, from a 
service-connected disability or otherwise, at any time, and 
every medical determination this subject found the veteran to 
be competent.

38 C.F.R. § 3.353(a) (2005) defines a mentally incompetent 
person as one who because of injury or disease lacks the 
mental capacity to contract or to manage his or her own 
affairs, including disbursement of funds without limitation.  
Moreover, rating agencies have the sole authority to make 
official determinations of competency and incompetency for 
purposes of insurance, a rating agency cannot make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities, and where a reasonable doubt arises as to the 
veteran's competency or incompetency, it is resolved in favor 
of competency.  38 C.F.R. § 3.354(b)(1),(c),(d) (2005).  The 
July 1992, July 1997, and December 1999 VA and QTC 
examinations all found the veteran to be competent and there 
is no finding of incompetency by any physician or the RO in 
the claims file.  There is thus no evidence that the veteran 
was incompetent as that term is defined by the applicable 
regulations.

The appellant argues in her August 2004 Substantive Appeal 
that evidence she attached to that document, copied from the 
web sites of VA and the National Institute of Health, 
warrants a different result.  Specifically, she argues that 
these materials show that the veteran's PTSD symptoms were 
more serious than "what meets the eye and what is a matter 
of record" (p. 12), thus warranting an "exception to 
policy" (p. 1).  Although sympathetic to the appellant, the 
Board must reject this argument for several reasons.

First, the Board is bound to render its decision based on the 
applicable statutes and regulations.  38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 20.101(a) (2005).  Although the 
appellant correctly notes in her Substantive Appeal that 
"there are exceptions to every rule and every policy.  Rules 
and Regulations cannot always address every issue and every 
circumstance in every event" (p. 1), here the regulations 
clearly address and apply to her claim.  She is only entitled 
to RH insurance if the veteran was mentally incompetent, 
38 C.F.R. § 3.353 (2005) defines this term and provides for 
the manner in which it is to be determined, and all 
determinations made pursuant to these regulations found the 
veteran to be competent.  Second, the Internet materials that 
the appellant submitted apply to PTSD and other psychiatric 
disorders generally, and they do not necessarily apply to 
this particular veteran.  The Board cannot base its decision 
on these materials because it cannot make its own independent 
medical determinations as to whether the medical information 
in these documents applies to the specific medical and mental 
condition of this veteran during his lifetime.  Evans v. 
West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995)).  Evans, 12 Vet. App. at 30; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).  Third, the 
appellant's interpretation of these documents is not 
competent evidence because she does not possess the requisite 
expertise to opine as to the effect that the veteran's PTSD 
had on his competency.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).  Only medical professionals are competent to make 
this determination, and every one of those professionals who 
addressed this issue found the veteran to be competent.

In sum, the competent evidence reflects that the veteran was 
not at any time mentally incompetent from a service-connected 
disability or otherwise, and his failure to apply for RH 
insurance during the applicable two-year period, or at any 
time thereafter, rendered him, and renders the appellant, 
ineligible for RH insurance.  As to SRH insurance, under 
38 U.S.C.A. § 1922A (West 2002), this additional insurance is 
available for those insured under 38 U.S.C.A. § 1922(a) (West 
2002), and the appellant has been found not to be qualified 
for RH insurance under this or any section of the statute.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for RH and SRH insurance under 
38 U.S.C.A. §§ 1922(a) and (b) (West 2002) must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for RH and SRH insurance under 38 U.S.C.A. 
§§ 1922(a) and (b) (West 2002) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


